Cooper, J.,
delivered the opinion of the court.
The original bill was filed March 15, 1880, to enforce the lien for taxes due the State and county for the years 1868, 1872, 1873, 1874 and 1878, on a specified lot of land of about nine acres lying in the 15th civil district. In fact, the taxes were assessed on a lot of about five acres in the 9th civil district. On May 5, 1881, the complainants filed an amended bill against L. P. Hagan as the owner of the property described in the bill. Hagan answered admitting that he was the owner of the lot of nine acres described in the bill, and that it did not belong to the persons made defendants to the original bill, and that there were no taxes due and unpaid on the lot. He fur*169ther states in his answer that the taxes claimed had been assessed on a lot of about five acres across the turnpike, and some distance from his land in the 9th civil district. After the filing of this answer, the depositions of the back tax collector and the clerk of the circuit court seem to have been taken and filed, but by whom does not appear. These depositions show that the taxes for 1868 on the five acre lot were paid in 1869, and the other taxes sued for on April 26, 1881, to the proper officers. The complaihants made no application to amend. And the chancellor, upon the hearing, dismissed the bill at the cost of the State and county respectively. The complainants appealed, and now assign as error the disposition made by the chancellor of the costs. But, in a court of chancery, the costs may, in the discretion of the chancellor, be adjudged against even a successful party: Allen v. Stevens, 2 Head, 251; Ogg v. Leinart, 1 Heis., 40. And the complainants can scarcely be called the successful parties, since they failed to show any unpaid taxes against the land which they sought to reach by their bills, and never mentioned at all the land on which the taxes were actually assessed. The object of the bill was to enforce a lien on realty, and could not be attained against the original defendants for want of the land, nor against the new defendant for want of a debt. The discretion of the chancellor in the matter of costs will not be revised by this court except in a clear case of abuse, and there is certainly no such abuse here.
Affirm the decree with costs.